


110 HR 6812 IH: To prohibit United States foreign assistance to countries

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6812
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Jones of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit United States foreign assistance to countries
		  with budget surpluses.
	
	
		1.Prohibition on United States
			 foreign assistance to countries with budget surpluses
			(a)ProhibitionNotwithstanding any other provision of law,
			 United States foreign assistance may not be provided to any country with a
			 budget surplus.
			(b)Budget surplus
			 definedFor purposes of this section, the term budget
			 surplus means revenues of a country exceed expenditures of the country
			 on a calendar year or fiscal year basis.
			
